DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: switching unit in claims 1-3, 5-14, triggering element in claims 1-6, 9-1, evaluation branch as in claims 5-7, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Claim 1 recites “generate the evaluation signal depending on the evaluation…” in line 18.   It is not understood what is being claimed.  The evaluation requires the signal S to be present, but claim suggests the signal S is generated after evaluation.  Examiner interprets as ---generate the trigger signal depending on the evaluation---, similar to claim 14.
Claims 2-13 are rejected for same reasons in view of dependency to claim 1.  
Claim 10 recites “second evaluation branch”  there is no recitation of any first evaluation branch in parent claims and hence there is confusion as to whether there are two branches or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler [US 20170049505 A1] in view of Nozaki [US 5854448 A].
As per claim 1, Weiler teaches an instrument for the coagulation and dissection of biological tissue (Weiler Fig 1), comprising:  
a tool including at least one cutting electrode and at least one first coagulation electrode and at least one second coagulation electrode (Weiler Fig 2, ¶0030 “coagulating electrodes 29, 30”, ¶0032 “ dissecting electrode 36”),and 
an operating circuit comprising: 
a cutting output  connected to the at least one cutting electrode (Weiler Fig 5, ouptut S, ¶0037), a first coagulation output connected to the at least one first coagulation electrode, and a second coagulation output connected to the at least one second coagulation electrode (Weiler Fig 5, outputs K, M, ¶0034),
a supply input which provides a supply voltage or a supply current (Weiler Fig 1 item 12, ¶0026),
an evaluation circuit which comprises a manually actuatable first switch and a triggering element for the generation of a triggering signal (Weiler  ¶0012 “the power switch is understood to mean that a manual actuation of the actuating element”, i.ee power switch is the manual switch and the output for actuation is a  is the trigger signal),  
a switching unit  which is actuated by the triggering signal, and which  is configured to be switched between a first switching state and a second switching state and which is connected to the supply input and the cutting output (Weiler Fig 5 item 58, ¶0012).  
In view of 112 rejection above, Weiler does not expressly teach an evaluation connection, which provides an evaluation signal having first half-waves of one polarity and second half-waves of another polarity, an evaluation circuit connected to the evaluation connection, wherein the evaluation circuit is configured to evaluate during at least one of the first half-waves  whether the first switch was actuated, and to generate the trigger signal depending on the evaluation during at least one of the second half-waves.
Nozaki in a related field of switching control teaches an evaluation connection, which provides an evaluation signal having first half-waves of one polarity and second half-waves of another polarity (Nozaki Fig 2 item 2, Fig 6 PWC signal with half cycles of different polarities), an evaluation circuit connected to the evaluation connection (Nozaki Fig 2 item 1, receiving PWC signal), wherein the evaluation circuit is configured to evaluate during at least one of the first half-waves whether the first switch was actuated (Nozaki Col 13 lines 15-25, switch senses only if the PWC is at high level), and to generate signal depending on the evaluation during at least one of the second half-waves (Nozaki Fig 6, coordinate sensing during the other time period).
Hence from Nozaki, it was known that control signals like Pen Switch control signal can be used to control when switching can occur.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify system in Weiler by integrating method as in Nozaki.  Using these signals, a person of ordinary skill in the art can control when the switching can occur.  Reason for such signals as in Nozaki is to prevent disruption of activity (coordinate sensing), when turned on or off at wrong time (See Nozaki abstract).  Hence this would be a motivation to use in Weiler, i.e. to prevent disruption of coagulation or cutting taking place if rocker is pushed in wrong time.  
As per claim 2, Weiler in view of Nozaki further teaches wherein the operating circuit  further comprises a coupling arrangement, which comprises at least one emitter component and at least one receiver component that is galvanically separated from the emitter component (Weiler Fig 5, components of switch).  
As per claim 9, Weiler in view of Nozaki further teaches wherein the evaluation circuit comprises a manually actuatable second switch (Weiler  Fig 5, ¶0039 “shared actuating element 61”) 
As per claim 12, Weiler in view of Nozaki further teaches wherein the first coagulation output  is connected without a switch to the supply input (Weiler Fig 5 shows no switch to supply unit to output k).  
As per claim 13, Weiler in view of Nozaki further teaches wherein the operating circuit further comprises a transformer circuit having primary and secondary sides which is connected to the supply input on its primary side and to the cutting output on its secondary side (Weiler ¶0035, ¶0043 “transformer”).  
As per claim 14, have limitations similar to claim 1 and is rejected for same reasons as above.  Weiler in view of Nozaki further teaches evaluating whether the first switch is in a conductive or blocking state (Nozaki Fig 6b, switching on and off during the time TI is evaluated)

Allowable Subject Matter
Claims 3-8, 10-11, being dependent upon a rejected base claim, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if pending 112 rejection of the parent claims are overcome.   Examiner does not find any reference anticipating the claims nor find it obvious to show limitations of the noted claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793